DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendments submitted, the claim objection has been withdrawn.  As claims 2-4 have been cancelled, the corresponding rejection of these claims are rendered moot and have been withdrawn.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
First, Applicant argues that the order of operations disclosed by Theissen runs contrary to the claimed invention.  The Examiner respectfully disagrees.
Specifically, the Applicant argues features that are not recited.  As the claims currently read, the recited steps are not required to be conducted in any specific order.  

In response to applicant's argument that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Applicant’s remarks are not directed toward the combined teachings of the references, and, therefore, is not found persuasive.

Claim Interpretation
Regarding claim 1, the Examiner has interpreted the subject matter to be directed toward the embodiment illustrated in Fig. 5A, reproduced below.  This conclusion is reached because this is the only embodiment where the first laser beam 43 (or the laser associated with the first laser beam generator 35) is projected onto the first metal component 45 and the second laser beam 43 is projected onto the second metal component 46 with the metal components sharing a common axis 63.

    PNG
    media_image1.png
    270
    495
    media_image1.png
    Greyscale

Examiner notes that paragraph [0062] of the published specification states that “the first laser beam generator 35 labeled with a bracket 64 is to be omitted”. Further, Examiner notes that, as the claims are currently written, there is no requirement for the first and second laser beams to be generated from separate sources.  Therefore, the Examiner takes the position that a beam from the second laser generator 36 toward the first metal component can read on the first laser beam, and a beam from the second laser generator 36 toward the second metal component can read on the second laser beam.
As consequence, the Examiner takes the term “concurrently” to be broader than the common and plain meaning.  Paragraph [0049] of the published specification states second laser beam generator 36 “can focus at any point within a respective scanning range 44 by adjustable mirrors and lenses”.  The Examiner takes the position that the term “concurrently” to also include the second laser beam scanning between a first metal component and a second metal component.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the Examiner asserts that the specification does not provide sufficient details as to how laser beam projected on the first joining section moves in a spiral curve, as opposed to the circumference of the metal components.  Specifically, the spiral curve is illustrated in Fig. 4B, reproduced below, and is surface, as opposed to the first joining section (which includes the circumference of the metal components).

    PNG
    media_image2.png
    242
    276
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The limitation that recites “the second joining surface to a temperature” is unclear.  Specifically, it is unclear if “a temperature” is referring to the previously introduced “temperature” or a different element.  The Examiner suggests positively recite a first and second temperature to improve clarity.
The limitation that recites “wherein a first laser beam and a second laser beam are respectively concurrently projected onto the corresponding first joining section and the second joining section” is unclear.  Specifically, it is unclear if “a first laser beam and a second laser beam” is referring the previously introduced first and second laser beam or a different element.
Additionally, the limitation that recites “the first laser beam periodically moves along the spiral curve with a specific energy superimposition frequency; a chosen specific energy superimposition frequency causes” is unclear.  Specifically, it is unclear if “a chosen specific energy superimposition frequency” is referring to “a specific energy superimposition frequency” or a different element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. DE102011004104A1 (hereinafter Ramsayer) in view of U.S. Patent No. 5831252 (hereinafter Shimizu) and further in view of U.S. Patent Application Publication No. 20170106470 (hereinafter Solomon).
Ramsayer discloses a laser pressure welding method (after heating by laser beam 1, the two joining partners 10 and 11 are axially pressed against each other with a force P, paragraphs [0029]-[0030] and claim 1, Ramsayer) for manufacturing a workpiece (joined partners 10 and 11, Fig. 2, reproduced below) joining a first metal component to a second metal component (Fig. 2).

    PNG
    media_image3.png
    219
    464
    media_image3.png
    Greyscale

Further, Ramsayer discloses wherein the first metal component (joining partner 10, Fig. 1, reproduced below, Ramsayer) has a first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) with a first joining surface (face 14 of joining partner 10, paragraph [0027] and Fig. 1, Ramsayer), and the second metal component (joining partner 11, Fig. 1, Ramsayer) has a second joining section (connection area 13, Fig. 2, Ramsayer) with a second joining surface (face of joining partner 11 corresponding with the arrow, Fig. 1, Ramsayer).

    PNG
    media_image4.png
    310
    519
    media_image4.png
    Greyscale

Moreover, Ramsayer discloses projecting a first laser beam (laser beam 1, Fig. 1, Ramsayer) onto the first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) of the first metal component (joining partner 10, Fig. 1, Ramsayer) to heat the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) to a temperature between the re-crystallization temperature and the melting temperature of the first metal component (“the heat is only partially introduced into the first joining partner”, emphasis added, paragraph [0007], Ramsayer).  Further, Ramsayer discloses “the joining partners 10 and 11 consist of different materials and have different melting Ramsayer).
Furthermore, Ramsayer discloses tightly pressing the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) of the first metal component (joining partner 10, Fig. 1, Ramsayer) against the second joining surface (see above annotated version of Fig. 1 with arrow pointing to the corresponding surface, Ramsayer) of the second metal component (“axially pressed against each other with a force P”, paragraph [0030], Ramsayer) until the first joining surface of the first metal component (joining partner 10, Fig. 1, Ramsayer) and the second joining surface of the second metal component (joining partner 11, Fig. 1, Ramsayer) are cooled to each’s respective re-crystallization temperature (“molten material passes out of the connection area 13 of the first joining partner 10 radially outward and remains after solidification or after joining the two joining partners 10 and 11 as a radially encircling bead 21”, paragraph [0030], Ramsayer). The Examiner asserts that releasing the pressing before the components cool to their respective recrystallization temperatures would not result in a radially encircling bead, but rather result in material stretched between the two partners.
In addition, Ramsayer discloses wherein when the first joining section (radially inner region 16, paragraph [0027] and Fig. 1, Ramsayer) is being projected onto by the first laser beam (laser beam 1, Fig. 1, Ramsayer), the surface Ramsayer) and the surface normal of the second joining surface are in opposite directions (the two joining partners 10 and 11 have “mutually facing end faces 14”, paragraph [0030] and Fig. 1, Ramsayer), the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer) and the second joining surface have a common axis (common longitudinal axis 12, paragraph [0024] and Fig. 1, Ramsayer).
Further, Ramsayer discloses when the first laser beam (laser beam 1, Fig. 1, Ramsayer) is projecting onto the first joining surface (end face 14, paragraph [0027] and Fig. 1, Ramsayer), a specific angle (Fig. 1 show the laser beam 1 being directed at some angle to the face 14) is defined with the surface normal (laser beam 1 can irradiate only the outer area 17, over the entire face 14, or perpendicular to the longitudinal axis 12, paragraph [0028], Ramsayer).
Moreover, Ramsayer discloses shoots the first joining the first joining section with a predetermined laser beam intensity (“laser beam 1 partially heated or melted [joining partner 10]”, paragraph [0027], Ramsayer).  The Examiner asserts that to partially heat or melt joining partner 10, the laser beam would obviously have some sort of a predetermined laser intensity.
However, Ramsayer does not explicitly disclose wherein the first laser beam and the second laser beam are projected onto the first joining section and the concurrently; the first laser beam moves along a spiral curve; the first laser beam periodically moves along the spiral curve with a specific energy superimposition frequency; a chosen specific energy superimposition frequency causes a heat gain of a heating stage when the first laser beam is being projected onto each heated point of the spiral curve on the first joining section to be greater than a heat loss during a cooling stage when the first laser beam is being projected onto the other portions on the spiral curve.
Shimizu is directed toward diffusion bonding of two metal components. Specifically, Shimizu teaches that “[a]ny known prior art method of liquid-phase diffusion bonding may be used in connection with the bonding according to this invention” (col. 2, ll. 56-59, Shimizu).  Shimizu teaches simultaneously heating both the first and second metal components (members 1 and 3, respectively, Fig. 1, reproduced below, Shimizu).

    PNG
    media_image5.png
    231
    369
    media_image5.png
    Greyscale

Additionally, Shimizu teaches that “[w]hen end parts ... are heated to the temperature indicated by letter T, as described above, a liquid phase is temporarily Shimizu).

    PNG
    media_image6.png
    117
    344
    media_image6.png
    Greyscale

To clarify, it is not the intention of the Examiner to replace any elements of Ramsayer with elements from Shimizu.  Rather, it is the intention of the Examiner to duplicate elements of Ramsayer to affect simultaneous heating, as taught by Shimizu.  The courts have held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also MPEP 2144.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramsayer to incorporate the teachings of Shimizu to have the first laser beam and the second laser beam are projected onto the first joining section and the second joining section respectively and concurrently.  One skilled in the art would have been motivated to combine the references because doing so would provide bonding of members “without causing weld cracks or material degradation, while providing a desired level of strength at the joint”.  See Shimizu, col. 1, ll. 21-24.
the first laser beam moves along a spiral curve; the first laser beam periodically moves along the spiral curve with a specific energy superimposition frequency; a chosen specific energy superimposition frequency causes a heat gain of a heating stage when the first laser beam is being projected onto each heated point of the spiral curve on the first joining section to be greater than a heat loss during a cooling stage when the first laser beam is being projected onto the other portions on the spiral curve.
Solomon is directed toward laser beam welding.  Solomon teaches a spiral curve (Fig. 1, reproduced below, Solomon).

    PNG
    media_image7.png
    255
    281
    media_image7.png
    Greyscale

Further, Solomon teaches “[t]he method may include controlling at least one of a defocusing distance of the laser beam, a velocity of the laser beam, or a power level of the laser beam during the moving to continuously increase, to continuously decrease, or to remain constant” (paragraph [0004]).
Solomon teaches periodically moves along the spiral curve with a specific energy superimposition (“Fig. 9 is a plot of velocity v ... of the laser beam B ... along the weld path WP2 of Fig. 6... and that a predetermined constant velocity V2 of the laser beam B is provided along the closed curve CC”, paragraph [0034] and Fig. 6, reproduced below, Solomon).  Further, Solomon teaches that the laser beam velocity is determined “to maintain constant heat input” (paragraph [0035]).  The Examiner takes the position that as Solomon teaches a speed (both a variable and constant speed) of the laser beam along the spiral path.

    PNG
    media_image8.png
    293
    270
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    229
    562
    media_image9.png
    Greyscale



Further, Solomon teaches causes a heat gain of a heating stage (“laser heat coverage”, paragraph [0028], Solomon) when the first laser beam is being projected onto each heated point of the spiral curve on the first joining section to be greater than a heat loss (“cumulative effect ... to maintain constant heat input”, paragraph [0035], Solomon) during a cooling stage (“heat conduction through the Solomon) when the first laser beam is being projected onto the other portions on the spiral curve.
Regarding the limitation that recites “wherein the heated point is in the heating stage when the first laser beam is projected thereon, and otherwise the heated point is in the cooling stage”, the Examiner takes the position that a person of ordinary skill in the art would readily recognize that a point where the laser beam is irradiating to be heated and consider the point to be in a heated stage. Moreover, the Examiner takes the position that as the laser beam moves away from the aforementioned point, the aforementioned point would conduct heat to the surrounding environment/materials (i.e., be in a cooling stage).
Further, Solomon teaches that “equal density of laser heat coverage between turns of the spiral due to an equal distance in the radial direction between turns” (paragraph [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramsayer to incorporate the teachings of Solomon to have the first laser beam moves along a spiral curve; the first laser beam periodically moves along the spiral curve with a specific energy superimposition frequency; a chosen specific energy superimposition frequency causes a heat gain of a heating stage when the first laser beam is being projected onto each heated point of the spiral curve on the first joining section to be greater than a heat loss during a cooling stage when the first laser beam is being projected onto the other portions on the spiral curve.  One skilled in the art would have been motivated to combine the references because doing so would “provide desired heat distribution with sufficient weld penetration to generate a sufficiently strong weld with a smooth weld surface”.  See Solomon, paragraph [0003].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761